Citation Nr: 0331315	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for foot fungus.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Entitlement to service connection for a lower back 
disorder.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1956 to May 1959 and 
from June 1960 to May 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefits sought on appeal.  The veteran 
perfected an appeal of that decision.

The Board will address the issues of entitlement to service 
connection for a sinus disorder, an upper back disorder, a 
lower back disorder, and arthritis in the remand section of 
this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran's foot fungus is shown to be unrelated to an 
in-service disease or injury.  


CONCLUSION OF LAW

Foot fungus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently diagnosed fungal 
infection of his feet had its onset while he was on active 
duty.

I.  Development of the Claim

During the pendency of the veteran's appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002)).  The 
provisions of the VCAA are applicable to all claims filed on 
or after the date of enactment (November 9, 2000), or filed 
before the date of enactment and pending before VA on that 
date.  See Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002).  The VCAA eliminated the need for a claimant to submit 
a well-grounded claim and redefined the obligations of VA 
with respect to the duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of that evidence.  In August 2001 
VA issued regulations to implement the provisions of the 
VCAA, which are now codified at 38 C.F.R. §3.159 (2003).  



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO notified the veteran of the information and evidence 
needed to substantiate his claim and the relative 
responsibilities of the veteran and VA in developing that 
evidence in letters dated in October and November 1999.  In 
those letters the RO requested the veteran to submit medical 
evidence establishing that he had a disability that was 
related to an injury or disease he had in service, the names 
and addresses of pertinent medical treatment providers, and 
records of that treatment.  The RO indicated that it was 
securing medical evidence from VA and military sources. 

The RO also informed the veteran of the evidence needed to 
substantiate his claim in September 2001 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the September 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In the September 2001 notice the RO also informed the 
veteran, however, that he had up to one year following the 
notice to submit such evidence.  Although the RO re-
adjudicated the claim in November 2001 in order to evaluate 
its substantive merits, which was less than one year 
following the date of the notice, that decision has no 
preclusive effect because the issues then adjudicated were 
subject to a prior appeal to the Board.  Additional evidence 
was added to the claims file subsequent to the November 2001 
decision, and more than one year following the September 2001 
notice.  More than one year has now expired since the veteran 
was notified of the evidence needed to substantiate his claim 
in September 2001.  The Board finds, therefore, that he has 
not been prejudiced by the reference in the September 2001 
notice to a 60-day response period.  

In rating decisions dated in April 2000 and November 2001, 
letters notifying the veteran of those decisions, a statement 
of the case issued in August 2000, and supplemental 
statements of the case issued in August 2001 and February 
2003, the RO informed the veteran of the regulatory 
requirements for establishing entitlement to service 
connection and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the available VA and private treatment records he 
identified.  In this regard the Board notes that the veteran 
reported having received treatment for a foot fungus since 
shortly after his separation from service from Dr. Knox.  He 
also reported, however, that Dr. Knox is now deceased and 
that his medical records from Dr. Knox are not available.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran a VA examination in December 
1999, but the examiner did not provide any opinion regarding 
the etiology or onset of a fungal infection of the feet.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as requiring VA to 
provide a medical examination in any compensation claim in 
which the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
to which the presumptive provisions of 
the law apply, provided that he has the 
requisite service or triggering event to 
qualify for the presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have experienced 
a rash on his feet during service, which represented the 
onset of the currently diagnosed tinea pedis.  His service 
medical records make no reference to any skin disorder of the 
feet, and indicate that multiple examinations showed the feet 
to be normal.  The only available medical records showing 
that he has a skin disorder of the feet are dated more than 
30 years following his separation from service.  As will be 
more fully explained below, the Board finds that his 
statements regarding the occurrence of a fungal infection of 
the feet in service are not probative.  This evidence does 
not, therefore, establish that an event, injury, or disease 
occurred during service.  For that reason the Board finds 
that a medical examination and/or medical opinion is not 
necessary to decide his claim, in that any such examination 
or opinion could not establish the existence of the claimed 
in-service injury.  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

The veteran has not alluded to the existence of any other 
available evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

II.  Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of Proof

In the April 2000 rating decision the RO denied entitlement 
to service connection for a fungal infection of the feet by 
finding that the claim was not well grounded.  As previously 
stated, the VCAA eliminated the concept of a well grounded 
claim.  The current standard of review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2002).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is precluded from considering law in the 
adjudication of an appeal that has not been previously 
considered by the RO, unless the Board's application of the 
law in the first instance is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the November 
2001 rating decision the RO denied service connection for the 
fungal infection based on the substantive merits of the 
claim, and notified the veteran of the law then being 
applied.  Any deficiencies contained in the statement of the 
case were, therefore, rectified, and the Board can apply the 
standard of review shown above in evaluating the veteran's 
claim without prejudice to him.  

III.  Analysis

In written statements submitted while this appeal was 
pending, during a VA examination, and during a hearing held 
before the undersigned at the RO in May 2003, the veteran 
asserted that he developed a fungal infection on his feet and 
toes during service, which still necessitates the use of 
anti-fungal medication.  He indicated that the first 
infection occurred three or four months after arriving in 
Vietnam, and that he received continuous treatment for the 
infections following discharge.

The medical evidence establishes that the veteran currently 
has tinea pedis of the bilateral feet.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  For the reasons that will be explained below, 
however, the Board finds that his claim is not supported by 
probative evidence of an in-service disease or injury, or 
medical evidence of a nexus between the currently diagnosed 
disorder and an in-service disease or injury.  Hickson, 12 
Vet. App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings regarding a skin disorder on 
the feet, or any other area of the body.  Multiple periodic 
examinations throughout his approximately 10 years of 
service, including the report of examination on separation 
from service, show that examination of the feet and skin 
revealed no abnormalities.

The only evidence of record indicating that the veteran had a 
fungal infection on his feet during service, and that that 
infection is the same as he now has, consists of his own 
statements.  As a lay person the veteran is competent to 
provide evidence of observable symptoms.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
relate those symptoms to a medical diagnosis, or to relate a 
disorder to a given cause.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  His statements are not, therefore, probative 
of him having had a fungal infection on the feet during 
service, or of the symptoms that he had in service being 
etiologically related to the symptoms he now has.  

As previously stated, the VA examiner in December 1999 did 
not address the etiology of the fungal infection of the feet.  
Private treatment records dated since September 2001 confirm 
treatment for tinea pedis, but do not include an opinion 
addressing the etiology of the disorder.  The records 
indicate that in October 2001 the veteran reported to his 
physician that he contracted the fungal infection while 
serving in Vietnam, and the physician noted in February 2002 
that the veteran was trying to establish disability based on 
his Vietnam service.  The physician did not, however, make a 
finding based on any clinical evidence that the disorder was 
incurred during service.  

In summary, although the medical evidence shows that the 
veteran currently has tinea pedis, the evidence does not 
establish the occurrence of a related disease or injury 
during service or a nexus between the currently diagnosed 
disorder and an in-service disease or injury.  The Board 
finds, therefore, that the criteria for a grant of service 
connection for a fungal infection of the feet are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for a foot fungus.


ORDER

The claim of entitlement to service connection for a foot 
fungus is denied.   




REMAND

The Board notes that in his September 1999 application the 
veteran claimed entitlement to compensation benefits for a 
lower back condition, and upper back condition, and 
"arthritis."  He did not specify the joints for which he 
was claiming compensation benefits for "arthritis."  In the 
April 2000 rating decision here on appeal, the RO denied 
entitlement to service connection for a low back condition, 
and upper back condition, and "arthritis."  The veteran 
included all three disabilities in his May 2000 notice of 
disagreement, and in the August 2000 statement of the case 
the RO characterized the musculoskeletal disabilities on 
appeal only as arthritis of the back.  The medical evidence 
indicates that in addition to arthritis in the spine, the 
veteran also has arthritis in other joints, including the 
shoulders and knees.  It is not clear from the documents in 
the claims file whether it was his intent to claim 
entitlement to compensation benefits for arthritis in the 
additional joints.  The issue of entitlement to service 
connection for "arthritis" is, therefore, being remanded to 
the RO for clarification of the veteran's intent regarding 
the scope of his claim.

The veteran contends that his currently diagnosed sinusitis 
had its onset during service.  The service medical records 
throughout his 10 years of service show that he was treated 
regularly for upper respiratory symptoms that were variously 
diagnosed as a common cold, an upper respiratory infection, 
the flu, pharyngitis, and multiple episodes of acute 
tonsillitis.  There was no reference to sinusitis or a sinus 
infection.

The private medical records and the report of the December 
1999 VA examination indicate that the veteran's upper 
respiratory problems are now due to chronic allergic rhinitis 
and allergic sinusitis.  It is not clear from the evidence of 
record, however, whether the currently diagnosed disorders 
are etiologically related to the symptoms that the veteran 
had during service.  The Board finds, therefore, that 
additional development of this issue is required.

In addition to the above, the veteran contends that the 
currently diagnosed arthritis of the cervical, thoracic, and 
lumbosacral spine was caused by a motor vehicle accident that 
occurred during service.  Although the available service 
medical records make no reference to a motor vehicle accident 
or a back injury, the veteran claims to have been treated for 
back problems resulting from the motor vehicle accident at 
the service department medical facility at Fort Hood.  The 
accident purportedly occurred between January and May 1967.  
The RO has not made a specific request to the National 
Personnel Records Center (NPRC) to search for any records 
pertaining to treatment of the veteran at Fort Hood during 
this time frame.  Prior to considering the merits of his 
appeal, reasonable efforts should be extended to obtain these 
records.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed.  

2.  The RO should contact the veteran and 
ask him to clarify the scope of his claim 
and appeal regarding compensation benefits 
for arthritis of any joint other than the 
back.  If it was his intent to claim 
compensation benefits for arthritis in 
additional joints, the RO should develop 
and re-adjudicate that issue, including 
the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 
(1999).

3.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a sinus or 
back disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

4.  The RO should obtain from the 
appropriate source the records of 
treatment of the veteran at the service 
department medical facility at Fort Hood 
from January to May 1967.  If those 
records are not available, the claims 
file should be documented to that affect 
and the veteran so notified.

5.  The RO should afford the veteran a VA 
medical examination for the purpose of 
determining the presence and etiology of 
any sinus disorder shown to exist.  The 
RO should forward the claims file and a 
copy of this remand to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  

The examiner should conduct an 
examination, including any tests or 
diagnostic studies found to be 
appropriate.  Based on the results of the 
examination, review of the medical 
evidence of record, and sound medical 
principles, the examiner should provide 
an opinion on whether any currently 
diagnosed sinus disorder is at least as 
likely as not (probability of 50 percent 
or greater) etiologically related to the 
upper respiratory symptoms documented 
during service.  

6.  If the above-requested development 
results in the finding that the veteran 
injured his upper or lower back during 
service, the RO should forward the claims 
file to a VA physician for the purpose of 
obtaining a medical opinion regarding the 
etiology of the currently diagnosed upper 
and lower back disabilities.  If the VA 
physician finds that an examination is 
necessary in order to provide such an 
opinion, the examination, and any tests 
or diagnostic studies found to be 
appropriate, should be provided.  

The claims file and a copy of this remand 
should be made available to and be 
reviewed by the physician, and its 
receipt and review should be acknowledged 
in his/her report.  Based on review of 
the medical evidence of record and sound 
medical principles, the physician should 
provide an opinion on whether the 
currently diagnosed upper or lower back 
disorders are at least as likely as not 
(probability of 50 percent or greater) 
etiologically related to the back injury 
that the veteran incurred in service.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



